PER CURIAM.
Upon a review of the record on appeal and after consideration of the briefs and oral argument of the parties, we are of the opinion that the final judgment should be modified by deleting from the judgment the following:
“3.
“ . . . The Husband’s share of the proceeds of the sale will be based upon his equity in the house as of the date of this Final Judgment because hereinafter . the Husband is not to receive the benefit of the reduction of the equity made by the Wife. Therefore, when the residence above-referred to is sold, the parties shall divide the net proceeds received from the sale after the expenses thereof as follows:
“a. The Wife shall first receive a sum of money equal to the reduction of the present mortgage indebtedness existing as of the date of this Order to the date of sale, which present mortgage indebtedness is set forth above in this Order in the findings of fact.”
In all other respects, the final judgment is affirmed.
Affirmed, as modified.
REED, C. J., and WALDEN 'and CROSS, JJ., concur.